 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA
 9
     ROSEMARY VALENZUELA,                            )    Case No.: 1:18-cv-01100-EPG
10                                                   )
                    Plaintiff,                       )    ORDER FOR THE AWARD AND
11          vs.                                      )    PAYMENT OF ATTORNEY FEES AND
                                                     )    EXPENSES PURSUANT TO THE EQUAL
12   ANDREW M. SAUL,                                 )    ACCESS TO JUSTICE ACT, 28 U.S.C. §
     Commissioner of Social Security,                )    2412(d)
13                                                   )
                    Defendant.                       )    (ECF No. 17)
14                                                   )
                                                     )
15                                                   )
16          Pursuant to the parties’ stipulation for the award and payment of attorney fees under the

17   Equal Access to Justice Act (“EAJA”). (ECF No. 17.)

18          IT IS ORDERED that Plaintiff is awarded attorney fees in the amount of ONE

19   THOUSAND EIGHT HUNDRED FIFTY dollars ($1850) under the EAJA, 28 U.S.C. § 2412(d),

20   subject to the terms of the above-referenced Stipulation, including the United States Department

21   of the Treasury’s Offset Program pursuant to Astrue v. Ratliff, 130 S.Ct. 2521 (2010). Any

22   payment shall be delivered to Plaintiff’s counsel.

23

24   IT IS SO ORDERED.

25
        Dated:     August 13, 2019                             /s/
26                                                        UNITED STATES MAGISTRATE JUDGE

27

28


                                                     -1-
